Citation Nr: 1107238	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  

In November 2010, a travel board hearing was held before the 
undersigned in Nashville, Tennessee.  A transcript of the hearing 
is associated with the Veteran's claims file.


FINDING OF FACT

Diagnosed PTSD is related to stressful events in service.  


CONCLUSION OF LAW

Resolving reasonable doubt, PTSD was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Inasmuch as the 
benefit sought is being granted, there is no reason to belabor 
the impact of the VCAA on the matter; any notice defect or duty 
to assist failure is harmless.  

Service Connection for PTSD

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Thus, they apply to the Veteran's claim.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran contends that he incurred PTSD as a result of his 
service in the Republic of Vietnam.  The record shows that 
Veteran had Vietnam service from June 1968 to June 1969 with the 
4th infantry division.  His military occupational specialty (MOS) 
was as an aircraft maintenance crewman and helicopter repairman.  

During the Board personal hearing before the undersigned, the 
Veteran testified that in his this capacity he serviced damaged 
helicopters, including the recovery of human remains.  He also 
testified that he was subjected to enemy mortar and rocket fire 
while on perimeter guard duty while stationed at Pleiku, Vietnam.  
The Veteran is competent to report that he repaired helicopters, 
including the recovery of human remains, and experienced mortar 
and rocket attacks.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The Board finds the Veteran's recollection of the in-
service stressor events credible.  Additionally, information 
regarding the divisional order of battle of the 4th infantry 
division shows that the division was stationed at Pleiku, Vietnam 
for four years from September 1966.  

Review of the Veteran's service treatment records (STRs) shows no 
complaint or manifestation of a psychiatric disorder.  On 
examination at entry and separation from active duty, psychiatric 
clinical evaluation was normal.  

VA outpatient treatment records, dated from July 2008 to June 
2009, include multiple therapy sessions at the mental health 
clinic.  These records consistently show a diagnosis of PTSD as a 
result of the Veteran's past military experiences.  

Applying the new 38 C.F.R. § 3.304(f)(3) to the Veteran's claim, 
the evidence of record is at least in relative equipoise on the 
questions of whether the Veteran had an in-service stressful 
event, and whether his diagnosed PTSD is related to the in-
service stressful events.  Specifically, the Veteran reported 
that his PTSD stressor is related to his fear of hostile military 
activity.  A VA psychiatrist has confirmed that the claimed 
stressor is adequate to support a diagnosis of PTSD, and that the 
Veteran's symptoms are related to service, which history of in-
service stressors included generally the fear of hostile military 
activity.  Moreover, the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service in the 
Republic of Vietnam, and there is no clear and convincing 
evidence to the contrary.  See 75 Fed. Reg. 39843 (July 13, 
2010).  Under these circumstances, and resolving reasonable doubt 
in the Veteran's favor, the Board finds that service connection 
for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


